MEMORANDUM OPINION
 
No. 04-10-00850-CV
 
In the Interest of M.P., a Child
 
From the 408th
Judicial District Court, Bexar County, Texas
Trial Court No. 2009-PA-02146
Honorable Charles E.
Montemayor, Judge Presiding
 
PER CURIAM
 
Sitting:          Sandee Bryan
Marion, Justice
                     Phylis
J. Speedlin, Justice
                     Rebecca
Simmons, Justice
 
Delivered and
Filed:  June 15, 2011
 
DISMISSED FOR
WANT OF PROSECUTION
 
This is an accelerated appeal from the trial court’s termination of appellant’s parental rights.  The trial
court has ruled that appellant is not indigent and his appeal is frivolous;
therefore, he is not entitled to a free record on appeal.  In four different
orders issued by this court, appellant has been ordered to designate a
reporter’s record, if he desires one, and provide written proof to this court
that either (1) the fee of the four reporters who prepared records in this case
have been paid or arrangements have been made to pay the reporters’ fees; or
(2) appellant is entitled to appeal without paying the reporters’ fees.  Our
orders informed appellant that if he failed to respond within the time
provided, this court would only consider those issues or points raised in
appellant’s brief that do not require a reporter’s record from any of the four
reporters for a decision. See Tex. R. App. P. 37.3(c).  Appellant has
not responded to our orders.  
Appellant is
represented on appeal by retained attorney Mr. R. Douglas Campbell.  On
February 24, 2011, this court ordered Mr. Campbell to file appellant’s brief,
without the benefit of a reporter’s record, no later than March 28, 2011.  Mr.
Campbell has not responded to our orders.  Accordingly, Mr. Campbell was
ordered to file appellant’s brief, without the benefit of a reporter’s record
no later than April 27, 2011.  Our order informed Mr. Campbell that if the
brief was not timely filed, this appeal would be subject to dismissal for want
of prosecution.  See Tex. R. App. P. 38.8(a).  Neither the brief nor a
motion for extension of time has been filed.  Finally, on May 10, 2011, Mr.
Campbell was ordered to show cause in writing, no later than May 19, 2011, why
this appeal should not be dismissed for want of prosecution.  See Tex.
R. App. P. 38.8(a).  Mr. Campbell has not responded.  This appeal is,
therefore, dismissed for want of prosecution.
PER CURIAM